      Case 5:18-cv-05062-EJD Document 105 Filed 09/09/19 Page 1 of 2



 1 KEKER, VAN NEST & PETERS LLP
   BENJAMIN BERKOWITZ - # 244441
 2 bberkowitz@keker.com
   THOMAS E. GORMAN - # 279409
 3 tgorman@keker.com
   CHRISTINA LEE - # 314339
 4 clee@keker.com
   633 Battery Street
 5 San Francisco, CA 94111-1809
   Telephone:     415 391 5400
 6 Facsimile:     415 397 7188

 7 Attorneys for Defendant GOOGLE LLC

 8
                           UNITED STATES DISTRICT COURT
 9
                         NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN JOSE DIVISION
11
                                               Case No. 5:18-cv-05062-EJD
12 IN RE: GOOGLE LOCATION HISTORY
   LITIGATION                                  NOTICE OF WITHDRAWAL OF
13                                             BENEDICT Y. HUR
14
                                               Dept:      Courtroom 4 - 5th Floor
15                                             Judge:     Hon. Edward J. Davila
16                                             Date Filed: November 2, 2018
17                                             Trial Date: None Set
18

19

20

21

22

23

24

25

26

27

28


                          NOTICE OF WITHDRAWAL OF BENEDICT Y. HUR
                                    Case No. 5:18-cv-05062-EJD
     1345152
      Case 5:18-cv-05062-EJD Document 105 Filed 09/09/19 Page 2 of 2



 1             PLEASE TAKE NOTICE that Benedict Y. Hur is no longer with the law firm of Keker,

 2   Van Nest & Peters LLP and is no longer counsel of record for Defendant GOOGLE LLC.

 3             Benjamin Berkowitz, Thomas Gorman, and Christina Lee remain as counsel of record for

 4   Defendant.

 5

 6
     Dated: September 9, 2019                             KEKER, VAN NEST & PETERS LLP
 7

 8
                                                  By:     /s/ Benjamin Berkowitz
 9                                                        BENJAMIN BERKOWITZ
                                                          THOMAS E. GORMAN
10                                                        CHRISTINA LEE

11                                                        Attorneys for Defendant GOOGLE LLC

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
                               NOTICE OF WITHDRAWAL OF BENEDICT Y. HUR
                                         Case No. 5:18-cv-05062-EJD
     1345152
